 

 
Exhibit 10.2




 
NORTH CAROLINA OFFICE OF THE COMMISSIONER OF BANKS
RALEIGH, NORTH CAROLINA
DOCKET NUMBER 10:294:B
In the Matter of:
 
THE BANK OF ASHEVILLE
ASHEVILLE, NORTH CAROLINA
 
(Insured State Nonmember Bank)
)
)
)
)
)
)
)
 
 
 
CONSENT ORDER
 
     

 
The North Carolina Office of the Commissioner of Banks is the chartering
authority for The Bank of Asheville, Asheville, North Carolina (“Bank”)
The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation to the Issuance of a Consent Order”
(“STIPULATION”), dated September 23, 2010, that is accepted by the North
Carolina Commissioner of Banks (the “Commissioner”).  The Commissioner may issue
an order pursuant to the provisions of NCGS 53-107.1
With the STIPULATION, the Bank has consented, without admitting or denying any
charges of unsafe or unsound banking practices or violations of law or
regulation relating to weaknesses in capital, asset quality, management,
earnings, liquidity, and sensitivity to market risk, to the issuance of this
Consent Order (“ORDER”) by the Commissioner.
Having determined that the requirements for issuance of an ORDER under NCGS
53-107.1 have been satisfied, the Commissioner hereby orders that:
 

 
 

--------------------------------------------------------------------------------

 

 
BOARD OF DIRECTORS
1.           (a)           Beginning with the effective date of this ORDER, the
Board shall increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank's activities, consistent with the role and
expertise commonly expected for directors of banks of comparable size.  The
Board shall prepare in advance and follow a detailed written agenda for each
meeting, including consideration of the actions of any committees.  Nothing in
the foregoing sentences shall preclude the Board from considering matters other
than those contained in the agenda.  This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved:  reports of income and expenses; new,
overdue, renewal, insider, charged-off, and recovered loans, including
loan-to-value exceptions; investment activity; operating policies; and
individual committee actions.  Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.
(b)           Within 30 days from the effective date of this ORDER, the Board
shall establish a Board committee (“Directors’ Committee”), consisting of at
least four members, to oversee the Bank’s compliance with the ORDER.  Three of
the members of the Directors’ Committee shall not be officers of the Bank.  The
Directors’ Committee shall receive from Bank management monthly reports
detailing the Bank’s actions with respect to compliance with the ORDER.  The
Directors’ Committee shall present a report detailing the Bank’s adherence to
the ORDER to the Board at each regularly scheduled Board meeting.  Such report
shall be recorded in the appropriate minutes of the Board’s

 
 

--------------------------------------------------------------------------------

 



meeting and shall be retained in the Bank’s records.  Establishment of this
committee does not in any way diminish the responsibility of the entire Board to
ensure compliance with the provisions of this ORDER.
MANAGEMENT
2.
The Bank shall have and retain qualified management.

(a)           Within 90 days from the effective date of this Order, each member
of management shall have the qualifications and experience commensurate with
assigned duties and responsibilities at the Bank.  Each member of management
shall be provided appropriate written authority from the Bank's Board to
implement the provisions of this ORDER.  Management shall include the chief
executive officer, chief credit officer or senior lending officer, and chief
financial officer.  All management officials shall have experience and expertise
appropriate and necessary for performance of his or her duties.
(b)           The qualifications of management shall be assessed on management’s
ability to:
 
(i)
Comply with the requirements of this ORDER;

 
(ii)
Operate the Bank in a safe and sound manner;

 
(iii)
Comply with applicable laws and regulations; and

 
(iv)
Restore all aspects of the Bank to a safe and sound condition, including, but
not limited to, asset quality, capital adequacy, earnings, management
effectiveness, risk management, liquidity, and sensitivity to market risk.

(c)           During the life of this ORDER, the Bank shall notify the
Commissioner in writing of the resignation or termination of any of the Bank’s
directors or senior executive officers.  Prior to the addition of any individual
to the Board or the employment

 
 

--------------------------------------------------------------------------------

 



of any individual as a senior executive officer, the Bank shall notify and seek
the prior written approval of the Commissioner.
(d)           Within 30 days from the effective date of this ORDER, the Board
shall engage an independent third party acceptable to the Commissioner who
possesses appropriate expertise and qualifications to analyze and assess the
Bank's management and staffing performance and needs.  The engagement shall
require that the analysis and assessment shall be summarized in a written report
to the Board (“Management Report”).
(e)           Within 60 days of receipt of the Management Report, the Board will
develop a written Management Plan that incorporates the findings of the
Management Report, a plan of action in response to each recommendation contained
in the Management Report, and a time frame for completing each action.  A copy
of the Management Report and Management Plan and any subsequent modification
thereto shall be submitted to the Commissioner for review and comment.  Within
30 days from receipt of any comment, and after consideration of such comment,
the Board shall approve the Management Plan which approval shall be recorded in
the minutes of the Board meeting.  Thereafter, the Bank and its directors,
officers, and employees shall implement and follow the Management Plan and any
modifications thereto.  It shall remain the responsibility of the Board to fully
implement the plan within the specified time frames.  In the event the plan, or
any portion thereof, is not implemented, the Board shall immediately advise the
Commissioner in writing, of specific reasons for deviating from the Management
Plan.  Such Management Plan and its implementation shall be subject to review
and approval of the Commissioner.



 
 

--------------------------------------------------------------------------------

 



CAPITAL
3.           (a)           While this ORDER is in effect, the Bank shall have
and maintain Tier 1 capital in such an amount as to equal or exceed eight (8%)
percent of the Bank's total assets.  In the event this ratio falls below the
established minimum, the Bank shall notify the Commissioner and shall increase
capital in an amount sufficient to comply with this paragraph within 90 days.
(b)           Within 60 days from the effective date of this ORDER, the Bank
shall develop and adopt a plan for achieving and maintaining the capital level
required by paragraph 3(a) during the life of this ORDER.  The plan shall be
submitted to the Commissioner for review and approval.
(c)           The level of Tier 1 capital to be maintained during the life of
this ORDER pursuant to paragraph 3(a) shall be in addition to a fully funded
allowance for loan and lease losses (“ALLL”), the adequacy of which shall be
satisfactory to the Commissioner as determined at subsequent examinations and/or
visitations.
(d)           Any increase in Tier 1 capital necessary to meet the requirements
of paragraph 3 of this ORDER may be accomplished by the following:
(i)           The sale of common stock;
(ii)           The sale of non-cumulative perpetual preferred stock;
(iii)           The direct contribution of cash by the Board or other
shareholders;
(iv)           Any other means acceptable to the Commissioner; or
(v)           Any combination of the above means.
Any increase in Tier 1 capital necessary to meet the requirements of paragraph 3
of this ORDER may not be accomplished through a deduction from the Bank’s ALLL.

 
 

--------------------------------------------------------------------------------

 



(e)           If all or part of the increase in Tier 1 capital required by
paragraph 3 of this ORDER is accomplished by the sale of new securities, the
Board shall adopt and implement a plan for the sale of such additional
securities, including the voting of any shares owned or proxies held or
controlled by them in favor of the plan.  Should the implementation of the plan
involve a public distribution of the Bank's securities (including a distribution
limited only to the Bank's existing shareholders), the Bank shall prepare
offering materials fully describing the securities being offered, including an
accurate description of the financial condition of the Bank and the
circumstances giving rise to the offering, and any other material disclosures
necessary to comply with the Federal securities laws.  Prior to the
implementation of the plan and, in any event, not less than 20 days prior to the
dissemination of such materials, the plan and any materials used in the sale of
the securities shall be submitted to the North Carolina Office of the
Commissioner of Banks, 4309 Mail Service Center, Raleigh, North Carolina
27699.  Any changes requested to be made in the plan or materials shall be made
prior to their dissemination.  If the increase in Tier 1 capital is provided by
the sale of non-cumulative perpetual preferred stock, then all terms and
conditions of the issue, including but not limited to those terms and conditions
relative to interest rate and convertibility factor, shall be presented to the
Commissioner for prior approval.
(f)           In complying with the provisions of paragraph 3 of this ORDER, the
Bank shall provide to any subscriber and/or purchaser of the Bank's securities,
a written notice of any planned or existing development or other changes which
are materially different from the information reflected in any offering
materials used in connection with the sale of Bank securities.  The written
notice required by this paragraph shall be furnished within 10 days from the
date such material development or change was planned or

 
 

--------------------------------------------------------------------------------

 



occurred, whichever is earlier, and shall be furnished to every subscriber
and/or purchaser of the Bank's securities who received or was tendered the
information contained in the Bank's original offering materials.
(g)           For the purposes of this ORDER, the terms “Tier 1 capital,” and
“total assets” shall have the meanings ascribed to them in Part 325 of the FDIC
Rules and Regulations, 12 C.F.R. Part 325, Appendix A.
REDUCTION OF CLASSIFIED ASSETS
4.           (a)           Within 60 days from the effective date of this ORDER,
the Bank shall formulate a written plan to reduce the Bank’s risk exposure in
each asset in excess of $250,000 classified “Substandard” or “Doubtful” in the
Report of Examination dated April 26, 2010 (“Report”).  For purposes of this
paragraph, “reduce” means to collect, charge off, or improve the quality of an
asset so as to warrant its removal from adverse classification by
Commissioner.  In developing the plan mandated by this paragraph, the Bank
shall, at a minimum, and with respect to each adversely classified loan or
lease, review, analyze, and document the financial position of the borrower,
including source of repayment, repayment ability, and alternative repayment
sources, as well as the value and accessibility of any pledged or assigned
collateral, and any possible actions to improve the Bank’s collateral position.
(b)           In addition, the written plan mandated by this paragraph shall
include, but not be limited to, the following:
 
(i)
A schedule for reducing the outstanding dollar amount of each adversely
classified asset, including timeframes for achieving the reduced dollar amounts
(at a minimum, the schedule for each adversely classified asset must show its
expected dollar balance on a quarterly basis);

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(ii)
Specific action plans intended to reduce the Bank’s risk exposure in each
classified asset;

 
(iii)
A schedule showing, on a quarterly basis, the expected consolidated balance of
all adversely classified assets, and the ratio of the consolidated balance to
the Bank’s projected Tier 1 capital plus the ALLL;

 
(iv)
A provision for the Bank’s submission of monthly written progressreports to its
Board; and

 
(v)
A provision mandating Board review of the progress reports, with a notation of
the review recorded in the Board minutes.

(c)           The plan mandated by this paragraph shall further require a
reduction in the aggregate balance of assets classified “Substandard” and
“Doubtful” in the Report in accordance with the following schedule.  For
purposes of this paragraph, “number of days” means number of days from the
effective date of this ORDER.
 
(i)
Within 180 days, a reduction of twenty percent (20%) in the balance of assets
classified “Substandard” or “Doubtful.”

 
(ii)
Within 360 days, a reduction of forty percent (40%) in the balance of assets
classified “Substandard” or “Doubtful.”

 
(iii)
Within 540 days, a reduction of sixty percent (60%) in the balance of assets
classified “Substandard” or “Doubtful.”

 
(iv)
Within 720 days, a reduction of eighty percent (80%) in the balance of assets
classified “Substandard” or “Doubtful.”

 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The requirements of this paragraph do not represent standards for
future operations of the Bank.  Following compliance with the above reduction
schedule, the Bank shall continue to reduce the total volume of adversely
classified assets.
(e)           Within 60 days from the effective date of this ORDER, the Bank
shall submit the written reduction plan to the Commissioner for review and
comment.  Within 30 days from receipt of any comment from the Commissioner, and
after due consideration of any recommended changes, the Bank shall approve the
plan, which approval shall be recorded in the minutes of the meeting of the
Board.  Thereafter, the Bank shall implement and fully comply with the
plan.  Such plans shall be monitored and progress reports thereon shall be
submitted to the Commissioner at 90-day intervals concurrently with the other
reporting requirements set forth in this ORDER.
ALLOWANCE FOR LOAN AND LEASE LOSSES
5.           (a)           Immediately upon the entry of this ORDER, the Board
shall make a provision to replenish the ALLL which is underfunded as set forth
in the Report.
(b)           Within 45 days from the effective date of this ORDER, the Board
shall review the adequacy of the ALLL and establish a comprehensive policy for
determining the adequacy of the ALLL.  For the purpose of this determination,
the adequacy of the ALLL shall be determined after the charge-off of all loans
or other items classified “Loss” and 50 percent of those classified
“Doubtful.”  The policy shall provide for a review of the ALLL at least once
each calendar quarter in order that the findings of the Board with respect to
the ALLL may be properly reported in the quarterly Reports of Condition and
Income.  The review should focus on the results of the Bank's internal loan
review, loan and lease loss experience, trends of delinquent and non-accrual
loans, an estimate of potential loss exposure of significant credits,
concentrations of credit, and
 
 
 

--------------------------------------------------------------------------------

 
 
present and prospective economic conditions.  The review should include a review
of compliance with FAS 5, currently codified as ASC 450, and FAS 114, currently
codified as ASC 310-40, including the identification of and the appropriate
value for collateral dependent loans.  The policy shall adhere to the guidance
set forth in the Interagency Policy Statement on the Allowance for Loan and
Lease Losses.  A deficiency in the ALLL shall be remedied in the calendar
quarter it is discovered, prior to submitting the Reports of Condition and
Income, by a charge to current operating earnings.  The minutes of the Board
meeting at which such review is undertaken shall indicate the results of the
review.  The Bank’s policy for determining the adequacy of the ALLL and its
implementation shall be satisfactory to the Commissioner as determined at
subsequent examinations and/or visitations.
REDUCTION OF CONCENTRATIONS OF CREDIT


6.           Within 60 days from the effective date of this ORDER, the Bank
shall perform a risk segmentation analysis with respect to the Concentrations of
Credit listed on the Concentration page of the Report.  Concentrations should be
identified by product type, geographic distribution, underlying collateral or
other asset groups, which are considered economically related and in the
aggregate represent a large portion of the Bank’s Tier 1 capital.  The Bank
shall provide a copy of this analysis to the Commissioner.  The Bank shall
develop a plan to reduce any segment of the portfolio which the Commissioner
deems to be an undue concentration of credit in relation to the Bank's Tier 1
capital.  The plan and its implementation shall be in a form and manner
acceptable to the Commissioner.


 
 

--------------------------------------------------------------------------------

 


  CHARGE-OFF
7.           (a)           Within 30 days from the effective date of this ORDER,
the Bank shall eliminate from its books, by charge-off or collection, all assets
or portions of assets classified "Loss" and 50 percent of those assets
classified "Doubtful" in the Report that have not been previously collected or
charged-off.  If an asset classified “Doubtful” is a loan or lease, the Bank
may, in the alternative, increase its ALLL by an amount equal to 50 percent of
the loan or lease classified “Doubtful”.  Elimination of any of these assets
through proceeds of other loans made by the Bank is not considered collection
for purposes of this paragraph.
(b)           Additionally, while this ORDER remains in effect, the Bank shall,
within 30 days from the receipt of any official Report of Examination of the
Bank from the FDIC or the Commissioner, eliminate from its books, by collection,
charge-off, or other proper entries, the remaining balance of any asset
classified “Loss” and 50 percent of the those classified “Doubtful” unless
otherwise approved in writing by the Commissioner.
NO ADDITIONAL CREDIT
8.           (a)           As of the effective date of this ORDER, the Bank
shall not extend, directly or indirectly, any additional credit to, or for the
benefit of, any borrower who has a loan or other extension of credit from the
Bank that has been charged off or classified, in whole or in part, "Loss" or
"Doubtful" and is uncollected.  The requirements of this paragraph shall not
prohibit the Bank from renewing (after collection in cash of interest due from
the borrower) any credit already extended to any borrower.
(b)           Additionally, during the life of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been classified, in whole or part, "Substandard” or is listed for “Special
Mention” and is uncollected.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Paragraph 8(b) shall not apply if the Bank’s failure to extend
further credit to a particular borrower would be detrimental to the best
interests of the Bank.  Prior to the extending of any additional credit pursuant
to this paragraph, either in the form of a renewal, extension, or further
advance of funds, such additional credit shall be approved by a majority of the
Board or a designated committee thereof, who shall certify in writing:
 
(i)
Why the failure of the Bank to extend such credit would be detrimental to the
best interests of the Bank;

 
(ii)
That the Bank’s position would be improved thereby; and

 
(iii)
How the Bank’s position would be improved.

(d)           The signed certification shall be made a part of the minutes of
the Board or its designated committee and a copy of the signed certification
shall be retained in the borrower’s credit file.
LENDING AND COLLECTION POLICIES
9.           Within 90 days from the effective date of this ORDER, the Bank
shall ensure the full implementation of its written lending and collection
policy to provide effective guidance and control over the Bank's lending
function, which implementation shall include the resolution of those exceptions
enumerated in the Report.  The written policy should include specific guidelines
for placing loans on nonaccrual and requirements for appraisals and evaluations
consistent with outstanding regulatory guidance and the Uniform Standards of
Professional Appraisal Practice.  The policy shall include requirements for
re-appraising and/or re-evaluating real estate pledged as collateral on an
 
 
 

--------------------------------------------------------------------------------

 
 
ongoing basis that take into consideration changing market conditions and
economic factors.  In addition, the Bank shall obtain adequate and current
documentation for all loans in the Bank's loan portfolio.  Such policy and its
implementation shall be in a form and manner acceptable to the Commissioner.
INTERNAL LOAN REVIEW
10.           Within 90 days from the effective date of this ORDER, the Bank
shall adopt an effective internal loan review and grading system to provide for
the periodic review of the Bank's loan portfolio in order to identify and
categorize the Bank's loans, and other extensions of credit which are carried on
the Bank's books as loans, on the basis of credit quality.  Such system and its
implementation shall be satisfactory to the Commissioner as determined at their
initial review and at subsequent examinations and/or visitations.  At a minimum,
the grading system shall provide for the following:
(a)           Specification of standards and criteria for assessing the credit
quality of the Bank's loans;
(b)           Application of loan grading standards and criteria to the Bank's
loan portfolio;
(c)           Categorization of the Bank's loans into groupings based on the
varying degrees of credit and other risks that may be presented under the
applicable grading standards and criteria, but in no case will a loan be
assigned a rating higher than that assigned by examiners at the last examination
of the Bank without prior written notification to and consent of the
Commissioner;
(d)           Assessment of the likelihood that each loan exhibiting credit and
other risks will not be repaid according to its terms and conditions;
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Identification of any loan that is not in conformance with the
Bank's loan policy;
(f)           Identification of any loan which presents any unsafe or unsound
banking practice or condition or is otherwise in violation of any applicable
State or Federal law, regulation, or statement of policy;
(g)           Requirement of a written report to be made to the Board and Audit
Committee, not less than quarterly after the effective date of this ORDER.  The
report shall identify the status of those loans that exhibit credit and other
risks under the applicable grading standards/criteria and the prospects for full
collection and/or strengthening of the quality of any such loans; and
(h)           Specific policies governing Bank charge-offs of loans and
underlying collateral taken to repay loans.
WRITTEN STRATEGIC PLAN
11.           Within 90 days from the effective date of this ORDER, the Bank
shall prepare and submit to the Commissioner its written strategic plan
consisting of long-term goals designed to improve the condition of the Bank and
its viability and strategies for achieving those goals.  The plan shall be in a
form and manner acceptable to the Commissioner, but at a minimum shall cover
three years and provide specific objectives for asset growth, market focus,
earnings projections, capital needs, and liquidity position.
PLAN TO IMPROVE EARNINGS/BUDGET
12.           (a)           Within 120 days from the effective date of this
ORDER, the Bank shall formulate and fully implement a written plan and a
comprehensive budget for all categories of income and expense for the calendar
year ending 2011.  The plan and budget shall include formal goals and
strategies, consistent with sound banking practices
 
 
 

--------------------------------------------------------------------------------

 
 
and taking into account the Bank’s other written policies, to improve the Bank’s
net interest margin, increase interest income, reduce discretionary expenses,
and improve and sustain earnings of the Bank.  The plan shall include a
description of the operating assumptions that form the basis for and adequately
support major projected income and expense components.  Thereafter, the Bank
shall formulate such a plan and budget by December 30th preceding each
subsequent budget year.
(b)           The plan and budget and any subsequent modification thereto shall
be submitted to the Commissioner for review and comment.  Within 30 days after
the receipt of any comment from the Commissioner, the Board shall approve the
plan and budget or subsequent modification thereto, which approval shall be
recorded in the minutes of the meeting of the Board.
(c)           Following the end of each calendar quarter, the Board shall
evaluate the Bank’s actual performance in relation to the plan and budget and
shall record the results of the evaluation, and any actions taken by the Bank,
in the minutes of the Board meeting at which such evaluation is undertaken.
LIQUIDITY AND FUNDS MANAGEMENT
13.           (a)           Within 90 days from the effective date of this
ORDER, the Bank shall review and revise its written plan addressing liquidity,
contingent funding, interest rate risk, and asset liability management, which
plan shall include, at a minimum, revisions to address all items of criticism in
the Report.
(b)           The plan shall incorporate the guidance contained in the FDIC’s
Financial Institution Letter (FIL) 84-2008, dated August 26, 2008, entitled
Liquidity Risk Management.  The plan shall provide restrictions on the use of
brokered and internet deposits consistent with safe and sound banking practices.

 
 

--------------------------------------------------------------------------------

 
 
(c)           A copy of the plan shall be submitted to the Commissioner upon its
completion for review and comment.  Within 30 days from the receipt of any
comments from the Commissioner, the Bank shall incorporate those recommended
changes.  Thereafter, the Bank shall implement and follow the plan, and
implementation shall be in a form and manner acceptable to the Commissioner as
determined at subsequent examinations and/or visitations.
OTHER REAL ESTATE
14.           Within 90 days from the effective date of this ORDER, the Board
shall develop a written policy for managing the Other Real Estate of the
Bank.  The Bank shall submit the policy to the Commissioner for review and
comment.  Within 30 days from receipt of any comment from the Commissioner, and
after due consideration of any recommended changes, the Bank shall approve the
policy, which approval shall be recorded in the minutes of the Board
meeting.  Thereafter, the Bank shall implement and fully comply with the policy.
BROKERED DEPOSITS
15.           (a)           Throughout the effective life of this ORDER, the
Bank shall not accept, renew, or rollover any brokered deposit, as defined by 12
C.F.R. § 337.6(a)(2), unless it is in compliance with the requirements of 12
C.F.R. § 337.6(b), governing solicitation and acceptance of brokered deposits by
insured depository institutions.
(b)           The Bank shall comply with the restrictions on the effective
yields on deposits described in 12 C.F.R. § 337.6.
RESTRICTIONS ON CERTAIN PAYMENTS
16.           (a)           While this ORDER is in effect, the Bank shall not
declare or pay dividends without the prior written approval of the
Commissioner.  All requests for prior
 
 
 

--------------------------------------------------------------------------------

 
 
approval shall be received at least 30 days prior to the proposed dividend
payment declaration date (at least 5 days with respect to any request filed
within the first 30 days after the date of this ORDER) and shall contain, but
not be limited to, an analysis of the impact such dividend payment would have on
the Bank's capital, income, and/or liquidity positions.
(b)           During the term of this ORDER, the Bank shall not make any
distributions of interest, principal or other sums on subordinated debentures,
if any, without the prior written approval of the Commissioner.
VIOLATIONS OF LAW AND REGULATION
17.           Within 60 days from the effective date of this ORDER, the Bank
shall eliminate and/or correct all contraventions of statements of policy that
are contained in the Report.  In addition, the Bank shall take all necessary
steps to ensure future compliance with all applicable laws, regulations, and
statements of policy.
ASSET GROWTH LIMITATIONS


18.           During the life of this ORDER, the Bank shall limit asset growth
to no more than ten percent (10%) per annum and in no event shall asset growth
result in noncompliance with the capital maintenance provisions of this ORDER
without receiving prior written approval of the Commissioner.
PROGRESS REPORTS
19.           Within 30 days from the end of the first quarter following the
effective date of this ORDER, and within 30 days of the end of each quarter
thereafter, the Bank shall furnish written progress reports to the Commissioner
detailing the form and manner of any actions taken to secure compliance with
this ORDER and the results thereof.  Such reports shall include a copy of the
Bank's Reports of Condition and of Income.  Such
 
 
 

--------------------------------------------------------------------------------

 
 
reports may be discontinued when the corrections required by this ORDER have
been accomplished and the Commissioner has released the Bank in writing from
making further reports.  All progress reports and other written responses to
this ORDER shall be reviewed by the Board and made a part of the minutes of the
appropriate Board meeting.
DISCLOSURE


20.           Following the issuance of this ORDER, the Bank shall provide to
its shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank's next shareholder communication or in conjunction with its notice
or proxy statement preceding the Bank's next shareholder meeting.  The
description shall fully describe the ORDER in all material respects.  The
description and any accompanying communication, statement, or notice shall be
sent to the North Carolina Office of the Commissioner of Banks, 4309 Mail
Service Center, Raleigh, North Carolina 27699-4309, to review at least twenty
(20) days prior to dissemination to shareholders.  The Bank shall make any
changes required by the Commissioner prior to dissemination of the description,
communication, notice, or statement.
The provisions of this ORDER shall not bar, estop, or otherwise prevent the
Commissioner, or any federal or state agency or department from taking any other
action against the Bank or any of the Bank’s current or former
institution-affiliated parties.
 
This ORDER shall be effective on the date of issuance.
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this ORDER shall remain effective and enforceable except to
 
 
 

--------------------------------------------------------------------------------

 
 
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside in writing by the Commissioner.
Dated this 23rd day of September, 2010.





 
/s/ Joseph A. Smith, Jr.                        
 
Joseph A. Smith, Jr.
     
Commissioner of Banks
 
Office of the Commissioner of Banks





 
The undersigned, as Regional Director of the Federal Deposit Insurance
Corporation’s Atlanta Regional Office, acknowledges this Consent Order issued by
the North Carolina Office of the Commissioner of Banks and considers its
acceptance as representing a commitment to the Federal Deposit Insurance
Corporation from the Board of Directors of The Bank of Asheville, Asheville,
North Carolina, to make a good faith effort to comply with the terms of this
Order. 
 
 
 


 

      _____________________________   
Thomas J. Dujenski
 
Regional Director






